MEMORANDUM OPINION

                                        No. 04-08-00756-CR

                                      Christopher HORSLEY,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee


                     From the County Court at Law No 12, Bexar County, Texas
                                     Trial Court No. 970762
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 25, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                   PER CURIAM


DO NOT PUBLISH